Exhibit 10.11c

Revised Form

AMENDED AND RESTATED

EXECUTIVE OPTION CERTIFICATE

Optionee:

This Option and any securities issued upon exercise of this Option are subject
to restrictions on voting and transfer and requirements of sale and other
provisions as set forth in the Stockholders Agreement among CRC Health Group,
Inc. and certain investors, dated as of February 6, 2006, as amended from time
to time (the “Stockholders Agreement”). This Option and any securities issued
upon exercise of this Option constitute Management Shares as defined therein.

CRC HEALTH GROUP, INC.

STOCK OPTION

CERTIFICATE

This stock option (the “Agreement”) was granted by CRC Health Group, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2006 Executive Incentive Plan, as amended from time to time (the “Plan”). For
purposes of this Agreement, the “Grant Date” shall mean                      and
the “Initial Vesting Date” shall mean                     . This Agreement is
amended and restated as of the date hereof, September     , 2007.

1. Grant of Option. This certificate evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following Units as
set forth below.

 

  (a) [    ] Units at $         per Unit (the “Tranche 1 Options”);

 

  (b) [    ] Units at $         per Unit (the “Tranche 2 Options”); and

 

  (c) [    ] Units at $         per Unit (the “Tranche 3 Options” and together
with the Tranche 1 Options and Tranche 2 Options, the “Options”).

Each “Unit” consists of 9 shares of Class A Common Stock of the Company, par
value $.001 per share, and 1 share of Class L Common Stock of the Company, par
value $.001 per share, subject to adjustment as provided in the Plan. The Option
evidenced by this certificate is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code (the “Code”).

2. Vesting. During the Optionee’s Employment, this Option shall vest as follows:

 

  (a)

The Tranche 1 Options will vest and become exercisable (i) with respect to 20%
of the Units subject to the Tranche 1 Options on the first anniversary of the
Initial Vesting Date, (ii) with respect to 10% of the Units subject to the
Tranche 1



--------------------------------------------------------------------------------

 

Options every six months following the first anniversary of the Initial Vesting
Date until 100% of the Tranche 1 Options are vested and (ii) if earlier, with
respect to 100% of the Units subject to the Tranche 1 Options, on a Change of
Control.

 

  (b) If a Tranche 2 Vesting Event occurs on a Measurement Date, then all or a
portion of the Tranche 2 Options will vest and become exercisable such that the
Tranche 2 Options will then be vested and exercisable with respect to a number
of Units equal to (i) the Tranche 2 Maximum Percentage with respect to such
Measurement Date multiplied by (ii) the number of Units subject to the Tranche 2
Options.

 

  (c) Prior to a Change of Control, the Tranche 3 Options will vest and become
exercisable in installments on March 31, 2007, March 31, 2008, March 31,
2009, March 31, 2010, and March 31, 2011 with respect to a number of Units equal
to (i) the Vesting Percentage for the previous calendar year multiplied by the
number of Units subject to the Tranche 3 Options plus (ii) the Catch-up Vesting
Percentage for the previous calendar year multiplied by the number of Units
subject to the Tranche 3 Options. In addition, on a Change of Control, unvested
Tranche 3 Options will vest with respect to a number of Units equal to the
product of (i) the Average Vesting Percentage multiplied by (iii) the number of
Undetermined Years multiplied by (iii) the number of Units subject to the
Tranche 3 Options. Furthermore, if a Tranche 3 Vesting Event occurs on a
Measurement Date, then all Tranche 3 Options remaining unvested at such time
will vest.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. The latest date
on which this Option may be exercised (the “Final Exercise Date”) is the date
which is the tenth (10th) anniversary of the Grant Date, subject to earlier
termination in accordance with the terms and provisions of the Plan and this
Agreement.

4. Representations and Warranties of Optionee.

Optionee represents and warrants that:

 

  (a) Authorization. Optionee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform Optionee's obligations
hereunder. This Agreement has been duly executed and delivered by Optionee and
is the legal, valid, and binding obligation of Optionee enforceable against
Optionee in accordance with the terms hereof.

 

  (b)

No Conflicts. The execution, delivery, and performance by Optionee of this
Agreement and the consummation by Optionee of the transactions contemplated

 

-2-



--------------------------------------------------------------------------------

 

hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which Optionee
is subject, (ii) violate any order, judgment or decree applicable to Optionee,
or (iii) conflict with, or result in a breach of default under, any term or
condition of any agreement or other instrument to which Optionee is a party or
by which Optionee is bound.

 

  (c) No Other Agreements. Except as provided by this Agreement, the
Stockholders Agreement and the Plan, Optionee is not a party to or subject to
any agreement or arrangement with respect to the voting or transfer of this
Option or the shares of common stock issued upon exercise hereof.

 

  (d) Thorough Review, etc. Optionee has thoroughly reviewed the Plan and this
Agreement in their entirety. Optionee has had an opportunity to obtain the
advice of counsel (other than counsel to the Company or its Affiliates) prior to
executing this Agreement, and fully understands all provisions of the Plan and
this Agreement.

 

  (e) Investment Intent. The Optionee is acquiring the Units solely for the
Optionee’s own account for investment and not with a view to or for sale in
connection with any distribution of the Units or any portion thereof and not
with any present intention of selling, offering to sell or otherwise disposing
of or distributing the Units or any portion thereof in any transaction other
than a transaction exempt from registration under the Securities Act. The
Optionee further represents that the entire legal and beneficial interest of the
Units is being acquired, and will be held, for the account of the Optionee only
and neither in whole nor in part for any other person.

 

  (f) Absence of Solicitation. The Optionee was not presented with or solicited
by any form of general solicitation or general advertising, including, but not
limited to, any advertisement, article, notice, or other communication published
in any newspaper, magazine, or similar media, or broadcast over television,
radio or similar communications media, or presented at any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

  (g) Residence. The Optionee’s principal residence is located at the address
indicated beneath the Optionee’s signature below.

 

  (h) Information Concerning the Company. The Optionee is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Units. The Optionee further represents and warrants that the Optionee has
discussed the Company and its plans, operations and financial condition with its
officers, has received all such information as the Optionee deems necessary and
appropriate to enable the Optionee to evaluate the financial risk inherent in
acquiring the Units and has received satisfactory and complete information
concerning the business and financial condition of the Company in response to
all inquiries in respect thereof.

 

-3-



--------------------------------------------------------------------------------

  (i) Capacity to Protect Interests. The Optionee has either (i) a preexisting
personal or business relationship with the Company or any of its officers,
directors, or controlling persons, consisting of personal or business contacts
of a nature and duration to enable the Optionee to be aware of the character,
business acumen and general business and financial circumstances of the person
with whom such relationship exists, or (ii) such knowledge and experience in
financial and business matters as to make the Optionee capable of evaluating the
merits and risks of an investment in the Stock and to protect the Optionee’s own
interests in the transaction, or (iii) both such relationship and such knowledge
and experience.

 

  (j) Reliance by the Company. The Optionee understands that the Option and any
Units acquired upon exercise of the Option have not been qualified under the
Corporate Securities Law of 1968, as amended, of the State of California by
reason of a specific exemption therefrom, which exemption depends upon, among
other things, the bona fide nature of the Optionee’s representations as
expressed herein. The Optionee understands that the Company is relying on the
Optionee’s representations and warrants that the Company is entitled to rely on
such representations and that such reliance is reasonable.

5. Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Stockholders Agreement and
the transfer and other restrictions, rights, and obligations set forth therein.
By executing this Agreement, Optionee hereby becomes a party to and bound by the
Stockholders Agreement as a Manager (as such term is defined in the Stockholders
Agreement), without any further action on the part of Optionee, the Company or
any other person.

6. Legends. Certificates evidencing any shares issued upon exercise of the
Option granted hereby may bear the following legends, in addition to any legends
which may be required by the Stockholders Agreement:

“The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged, or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.”

7. Withholding. No Units will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes.

8. Nontransferability of Option. Except as provided by the following sentence,
this Option is not transferable by the Optionee other than by will or the
applicable laws of descent and distribution, and is exercisable during the
Optionee's lifetime only by the Optionee. Subject to the Stockholders Agreement,
this Option shall be transferable to the extent permitted by Rule 701 under the
Securities Act of 1933, as amended.

 

-4-



--------------------------------------------------------------------------------

9. Status Change. Upon the termination of the Optionee's Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan.

10. Effect on Employment. Neither the grant of this Option, nor the issuance of
Units upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

11. Indemnity. Optionee hereby indemnifies and agrees to hold the Company
harmless from and against all losses, damages, liabilities and expenses
(including without limitation reasonable attorneys fees and charges) resulting
from any breach of any representation, warranty, or agreement of Optionee in
this Agreement or any misrepresentation of Optionee in this Agreement.

12. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Option. In the event of any
conflict between the terms of this Option and the Plan, the terms of this Option
shall control.

13. Definitions. The initially capitalized terms Optionee, Initial Vesting Date
and Grant Date shall have the meanings set forth on the first page of this
Agreement; initially capitalized terms not otherwise defined herein shall have
the meaning provided in the Plan and the Stockholders Agreement, and, as used
herein, the following terms shall have the meanings set forth below:

“Actual Internal EBITDA” means, with respect to a calendar year, the Company’s
actual earnings before interest, taxes, depreciation and amortization for such
year, determined based on the Company’s audited financials. Actual Internal
EBITDA shall also exclude (i) out of pocket expenses of the Investor that are
reimbursed by the Company, (ii) non-cash gains or losses on dispositions of
assets by the Company, (iii) gains or losses on interest rate swap agreements,
(iv) costs directly associated with refinancing the Company’s indebtedness or
with any cash equity financing, and (v) non-cash compensation charges related to
the Company’s compensation plans. Actual Internal EBITDA shall not be reduced by
costs of the acquisition of the former CRC Health Group, Inc. by the Company,
management and transaction fees payable to the Investors or their Affiliates, or
non-cash equity incentive expenses. Actual Internal EBITDA shall be calculated
without giving effect to purchase accounting for the acquisition of the former
CRC Health Group, Inc. by the Company. For the avoidance of doubt, year 2006
shall include Actual Internal EBITDA accrued during all of calendar year 2006
attributable to all businesses owned by the Company and in operation as of
January 1, 2006.

 

-5-



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Average Vesting Percentage” means, as of any date, (i) the sum of the Vesting
Percentage and Catch-up Vesting Percentage, if any for all calendar years in the
Performance Period for which the Vesting Percentage and Catch-up Vesting
Percentage, if any, have been determined, divided by (ii) the number of calendar
years in the Performance Period for which the Vesting Percentage and Catch-up
Vesting Percentage, if any, have been determined.

“Base Case” means, with respect to a specified calendar year within the
Performance Period, the Actual Internal EBITDA target for the Company for such
calendar year, which target shall be adjusted from time to time in good faith by
the Compensation Committee to reflect the consequences of acquisitions,
dispositions and start-ups of any new facilities and changes in GAAP promulgated
by FASB or the SEC. Such adjustment by the Compensation Committee shall be made
for the purpose of providing a consistent basis from year to year for computing
the relationship of Actual Internal EBITDA to the Base Case in order to prevent
the dilution or enlargement of the Optionee’s rights under this Agreement.
Notwithstanding the foregoing, no adjustment to the Company’s Actual Internal
EBITDA targets shall be made in respect of (i) the start-up of one eating
disorder treatment facility by the Company in 2006, which start-up is already
reflected in the targets set forth below and (ii) outpatient methadone based
treatment start-ups (other than pain management start-ups for which an
adjustment would be made). The initial Actual Internal EBITDA targets for the
Company are set forth below:

 

Base Case

   2006    2007    2008    2009    2010

Actual Internal EBITDA (in millions)

   $ 71.4    $ 119.7    $ 143.8    $ 167.5    $ 191.2

For the avoidance of doubt, the target for year 2006 is a target for Actual
Internal EBITDA earned during all of calendar year 2006.

“Catch-up Vesting Percentage” means a percentage determined as follows:

(a) for the calendar year 2006, the Catch-up Vesting Percentage will equal zero
percent.

(b) for any of calendar years 2007, 2008, 2009 or 2010, if the Historic Vesting
Percentage was equal to 20%, the Catch-up Vesting Percentage will equal zero
percent;

(c) for any of calendar years 2007, 2008, 2009 or 2010, if the Historic Vesting
Percentage was less than 20%, the Catch-up Vesting Percentage will be an amount
(expressed as a percentage) equal to (i) the product of (A) two multiplied by
(B) the Revised EBITDA Percentage minus 90% minus (ii) the Historic Vesting
Percentage. For

 

-6-



--------------------------------------------------------------------------------

example, if the Revised EBITDA Percentage for 2006 were 98% and the Historic
Vesting Percentage for 2006 were 10%, the Catch-up Vesting Percentage for such
year (as determined on March 31, 2008) would be 6%.

“Change of Control” means any Sale Transaction if immediately after giving
effect to such Sale Transaction the Investors no longer hold, directly or
indirectly, at least 80% of the Investor Shares held by the Investors
immediately prior to the Sale Transaction.

“EBITDA Percentage” means, with respect to a calendar year in the Performance
Period, the percentage obtained by dividing the Actual Internal EBITDA for such
calendar year by the Base Case for that year.

“Excess EBITDA” means, with respect to a calendar year, the difference, if a
positive number, between (i) the Actual Internal EBITDA for such calendar year
minus (ii) the Base Case for such calendar year.

“Historic Base Case” means, with respect to a calendar year, the Base Case for
the year immediately prior to such calendar year.

“Historic EBITDA” means, with respect to a calendar year, the Actual Internal
EBITDA for the year immediately prior to such calendar year.

“Historic Vesting Percentage” means, with respect to a calendar year, the
Vesting Percentage for the year immediately prior to such calendar year.

“Initial Public Offering” means the initial public offering of the common stock
of the Company.

“Investor” shall have the meaning set forth in the Stockholders Agreement.

“Investor Shares” has the meaning set forth in the Stockholders Agreement and
shall include any stock, securities or other property or interests received by
the Investors in respect of Investor Shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.

“Measurement Date” means (i) the first anniversary of an Initial Public
Offering, (ii) each six month anniversary thereafter and (iii) the date of a
Sale Transaction.

“Performance Period” means the five (5) year period beginning on January 1,
2006.

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

-7-



--------------------------------------------------------------------------------

“Revised EBITDA Percentage” means, with respect to a calendar year in the
Performance Period, the lower of (A) the percentage obtained by dividing (i) the
sum of Excess EBITDA for such calendar year plus Historic EBITDA with respect to
such calendar year by (ii) the Historic Base Case with respect to such calendar
year or (B) 100%.

“Sale Transaction” shall mean: (i) any change in the ownership of the capital
stock of the Company (whether by way of sale of stock, merger, or otherwise) if,
immediately after giving effect thereto, any Person (or group of Persons acting
in concert) other than the Investors and their Affiliates will have the direct
or indirect power to elect a majority of the members of the Board, or (ii) a
sale or transfer of all or substantially all of the Company’s assets to a Person
who is not a subsidiary of the Company.

“Tranche 2 Maximum Percentage” means (i) 33 1/3rd % on the first anniversary of
an Initial Public Offering, (ii) 66 2/3rds % on the eighteen month anniversary
of an Initial Public Offering, and (iii) 100% on a Sale Transaction or any
Measurement Date after the eighteen month anniversary of an Initial Public
Offering.

“Tranche 2 Vesting Event” means, with respect to a Measurement Date, that the
Unit Value equals or exceeds $180 on such Measurement Date.

“Tranche 3 Vesting Event” means, with respect to a Measurement Date, that the
Unit Value equals or exceeds $360 on such Measurement Date after giving effect
to any vesting of Tranche 2 Options under this or any similar option agreement.

“Undetermined Years” means, as of any date, the number of calendar years in the
Performance Period for which the Vesting Percentage has not been determined.

“Unit Value” means (i) upon a Sale Transaction, the fair market value, as
determined in good faith by the Board, of a Unit (including any shares or other
securities issued upon conversion of or in respect of such Unit) plus the
aggregate of any dividends or distributions in respect of such Unit from and
after February 6, 2006 and (ii) on any other Measurement Date, the average of
the closing price of a Unit (including any shares or other securities issued
upon conversion of or in respect of such Unit) for the 180 days prior to such
date on which the relevant market was open for trading, plus the aggregate of
any dividends and distributions in respect of such Unit from and after
February 6, 2006.

“Vesting Percentage” means, with respect to a calendar year, a percentage
determined as follows:

(a) if the EBITDA Percentage for such calendar year is less than or equal to
90%, the Vesting Percentage will equal zero percent;

(b) if the EBITDA Percentage for such calendar year is equal to or greater than
100%, the Vesting Percentage will equal 20 percent; and

 

-8-



--------------------------------------------------------------------------------

(c) if the EBITDA Percentage for such calendar year is between 90% and 100%, the
Vesting Percentage will equal the product (expressed as a percentage) of (i) two
multiplied by (ii) the EBITDA Percentage for such calendar year minus 90%. For
example, if the EBITDA Percentage for a calendar year were 97%, the Vesting
Percentage for such year would be 14%.

14. General. For purposes of this Option and any determinations to be made by
the Administrator or Compensation Committee, as the case may be, hereunder, the
determinations by the Administrator or Compensation Committee, as the case may
be, shall be binding upon the Optionee and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

    CRC HEALTH GROUP, INC.     By:   

 

    Name:    Dr. Barry Karlin     Title:    Chairman and CEO Dated:       
Acknowledged and Agreed       

 

       Name:        Address of Principal Residence:       

 

      

 

      

 

      